    Case 1:20-cv-00167-JRH-BKE Document 4 Filed 12/14/20 Page 1 of 2



             IN THE UNITED STATES DISTRICT COURT FOR THE
                          SOUTHERN DISTRICT OF GEORGIA
                                  AUGUSTA DIVISION


JOSHUA WESTOVER,


     Plaintiff,

             V.                                             CV 120-167


WARDEN EDWARD PHILBIN; UNIT
MANAGER CLIFORD BROWN;
CORRECTION OFFICER FNU FLUKER;
CORRECTION OFFICER FNU MOSS;
CORRECTION OFFICER FNU WADE;
CORRECTION OFFICER FNU EVERET;
and CORRECTION OFFICER FNU
WOODS,


     Defendants.




                                           ORDER




     Before       the     Court       is    Plaintiff's    notice     of    voluntary

dismissal.        (Doc.    3.)        Plaintiff    filed   the     notice   prior   to

Defendants having served either an answer or a motion for summary

judgment.     Upon due consideration, this Court finds dismissal

proper under Federal Rule of Civil Procedure 41(a)(1)(A)(i).

     Because the notice does not state otherwise, the dismissal is

without prejudice.         Fed. R. Civ. P. 41(a)(1)(B).

    IT IS THEREFORE ORDERED that this matter is DISMISSED WITHOUT


PREJUDICE.    The       Clerk    is   directed    to   TERMINATE    all   motions   and
    Case 1:20-cv-00167-JRH-BKE Document 4 Filed 12/14/20 Page 2 of 2



deadlines and CLOSE this case.    Each party shall bear its own costs

and fees except as otherwise agreed by the Parties.

     ORDER ENTERED at Augusta, Georgia, this            day of December,

2020.




                                 J. RA^JDM>^ALL, /:HIEF JUDGE
                                 UNITED^TATES DISTRICT COURT
                                   )UTHE^ DISTRICT OF GEORGIA
